I dissent. The plaintiff had a naked legal title to the property charged with the payment of a debt due to him by the defendant. The plaintiff was not owner of the property. The complaint stated a case at law; and when the testimony showed a past-due mortgage and some of the debt unpaid, the plaintiff was entitled to a verdict.
The answer pleaded a distinctly equitable defense, to wit: That the plaintiff did have title, but that the plaintiff was creditor and the defendant was debtor, and that the defendant did not owe the plaintiff near the full debt evidenced by the mortgage, and all plaintiff was entitled to was payment. A jury could try the plaintiff's legal title, but not the defendant's equitable right; that was triable by a master, for it involved the right of the defendant to redeem.
The defendant might, before action by plaintiff, have filed a complaint to redeem, setting up the very things he did set up in his answer, and the action would have been in equity. That is axiomatic. The principle is admittedly not altered that the equitable right is set up in an answer. A defendant's right is not different from a plaintiff's right.
The trial Court might have directed the master to first try the equity pleaded by the answer, and that would have ended the case; or the Court might have let the plaintiff make formal proof before a jury of his naked legal title, as the *Page 147 
Court did do, and then refer the equitable defense to the master, as it did do. The defendant did not plead a counterclaim, in name or in essence; he pleaded an equity.
The Circuit Court committed a harmless error to call the defendant's right a counterclaim; but the Court was right not to defer its determination to the jury.
The essential fact in issue is but this: How much is the debtor due to the creditor on a debt secured by a mortgage? That is plainly an issue in chancery. The pleading which unmistakably made that issue is the answer; and it was already in when the order was made.
I think the Circuit Court was distinctly right, and the order should be affirmed.